                                                                                FILED
                                                                             IN CLERK'S OFFICE
                                                                         US DISTRICT COURT E.D.N.Y.


RMT:DMP/SK/JMH                                                           ★    SEP 0 3 2019      ★
F.#2015R00517
                                                                         BROOKLYN OFFICE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                          X


UNITED STATES OF AMERICA                        INDICTMENT


      - against -                                    CR
                                                 Cr. N         19-4^
                                                (T. 18, U.S.C., §§ 981(a)(1)(C), 981(a)(1)(G),
RUSLANMARATOVICHASAINOV,                         1512(b)(2), 1512(c)(1), 1512(c)(2), 2339B(a)(l),
    also known as "Suleiman Al-Amriki"           2339D(a), 2 and 3551           T. 21, U.S.C.,
    and "Suleiman Al-Kazakhi,"                   § 853(p); T. 28, U.S.C., § 2461(c))

                       Defendant.
                                              JOHNSON, J.
                                          X


THE GRAND JURY CHARGES:
                                               BULSARA, M.J.
                                     INTRODUCTION


              At all times relevant to this Indictment, unless otherwise indicated:

              1.     The defendant RUSLAN MARATOVICH ASAINOV, also known as

"Suleiman Al-Amriki" and "Suleiman Al-Kazakhi," was a naturalized citizen of the United

States, and a former resident of Brooklyn, New York.

              2.     On or about October 15, 2004,the United States Secretary of State

designated al-Qaeda in Iraq ("AQI"), then known as Jam'at al Tawid wa'al-Jahid, as a

Foreign Terrorist Organization("FTO") under Section 219 ofthe Immigration and

Nationality Act and as a Specially Designated Global Terrorist entity under section 1(b) of

Executive Order 13224.


              3.     On or about May 15,2014, the Secretary of State amended the

designation of AQI as an FTO under Section 219 ofthe Immigration and Nationality Act and
as a Specially Designated Global Terrorist entity under section 1(b) ofExecutive Order
13224 to add the alias Islamic State of Iraq and the Levant("ISIL") as the FTC's primary

name. The Secretary of State also added the following aliases to the FTC listing: The
Islamic State of Iraq and al-Sham ("ISIS"—which is how the FTC will be referenced herein).
The Islamic State of Iraq and Syria, ad-Dawla al-Islamiyya fi al-Traq wa-sh-Sham, Daesh,
Dawla al Islamiya and Al-Furquan Establishment for Media Production. In an audio
recording publicly released on June 29, 2014,ISIS announced a formal change of its name to
the Islamic State. On or about September 21, 2015, the Secretary of State added the
following aliases to the FTO listing: Islamic State, ISIL and ISIS. ISIS remains a designated
FTO.

                                         COUNT ONE
        (Conspiracy to Provide Material Support to a Foreign Terrorist Organization)
               4.     The allegations contained in paragraphs one through three are realleged
and incorporated as if fully set forth in this paragraph.

               5.     In or about and between December 2013 and March 2019, both dates

being approximate and inclusive, within the Eastern District of New York,the extraterritorial
jurisdiction ofthe United States and elsewhere, the defendant RUSLAN MARATOVICH
ASAINOV, also known as "Suleiman Al-Amriki" and "Suleiman Al-Kazakhi," together with
others, did knowingly and intentionally conspire to provide material support and resources,
as defined in Title 18, United States Code, Section 2339A(b), including property, services
and personnel, including himself and others, to a foreign terrorist organization, to wit: ISIS,
 which at all relevant times was designated by the Secretary of State as a foreign terrorist
organization, pursuant to Section 219 ofthe Immigration and Nationality Act, knowing that
ISIS was a designated foreign terrorist organization and that ISIS had engaged in and was
engaging in terrorist activity and terrorism, and the defendant was a national ofthe United
States (as defined in Section 101(a)(22) ofthe Immigration and Nationality Act), the offense
occurred in and affected interstate and foreign commerce and, after the conduct required for

this offense occurred, the defendant was brought into and found in the United States, and the
offense resulted in the death of one or more persons.

              (Title 18, United States Code, Sections 2339B(a)(l) and 3551 et^.)
                                         COUNT TWO
(Provision and Attempted Provision of Material Support to a Foreign Terrorist Organization)
              6.      The allegations contained in paragraphs one through three are realleged
and incorporated as if fully set forth in this paragraph.

               7.     In or about and between December 2013 and March 2019, both dates

being approximate and inclusive, within the Eastern District of New York,the extraterritorial
jurisdiction ofthe United States and elsewhere, the defendant RUSLAN MARATOVICH
ASAINOV, also known as "Suleiman Al-Amriki" and "Suleiman Al-Kazakhi," together with
others, did knowingly and intentionally provide and attempt to provide material support and
resources, as defined in Title 18, United States Code, Section 2339A(b), to wit; personnel,
including himself and others, to a foreign terrorist organization, to wit: ISIS, which at all
relevant times was designated by the Secretary of State as a foreign terrorist organization,
 pursuant to Section 219 ofthe Immigration and Nationality Act, knowing that ISIS was a
 designated foreign terrorist organization and that ISIS had engaged in and was engaging in
terrorist activity and terrorism, and the defendant was a national ofthe United States (as
defined in Section 101(a)(22) ofthe Immigration and Nationality Act), the offense occurred
in and affected interstate and foreign commerce and, after the conduct required for this

offense occurred, the defendant was brought into and found in the United States.

              (Title 18, United States Code, Sections 2339B(a)(l), 2 and 3551
                                       COUNT THIfEE
(Provision and Attempted Provision of Material Support to a Foreign Terrorist Organization)
               8.     The allegations contained in paragraphs one through three are realleged
and incorporated as if fully set forth in this paragraph.

               9.     In or about and between December 2013 and March 2019, both dates

being approximate and inclusive, within the Eastern District ofNew York,the extraterritorial
jurisdiction ofthe United States and elsewhere, the defendant RUSLAN MARATOVICH
ASAINOV, also known as "Suleiman Al-Amriki" and "Suleiman Al-Kazakhi," together with
others, did knowingly and intentionally provide and attempt to provide material support and
resources, as defined in Title 18, United States Code, Section 2339A(b), to wit; property and
services, including training, expert advice and assistance, weapons and explosives, to a

foreign terrorist organization, to wit: ISIS, which at all relevant times was designated by the
Secretary of State as a foreign terrorist organization, pursuant to Section 219 of the
Immigration and Nationality Act, knowing that ISIS was a designated foreign terrorist
organization and that ISIS had engaged in and was engaging in terrorist activity and
terrorism, and the defendant was a national ofthe United States (as defined in Section
 101(a)(22) of the Immigration and Nationality Act), the offense occurred in and affected
interstate and foreign commerce and, after the conduct required for this offense occurred, the
defendant was brought into and found in the United States, and the offense resulted in the
death of one or more persons.

              (Title 18, United States Code, Sections 2339B(a)(l), 2 and 3551 et^.)
                                        COUNT FOUR
         (Receipt of Military-Type Training From a Foreign Terrorist Organization)
               10.    The allegations contained in paragraphs one through three are realleged
and incorporated as if fully set forth in this paragraph.

               11.    In or about and between January 2014 and March 2019, both dates

being approximate and inclusive, within the extraterritorial jurisdiction ofthe United States,
the defendant RUSLAN MARATOVICH ASAINOV, also known as "Suleiman Al-Amriki"

and "Suleiman Al-Kazakhi," together with others, did knowingly and intentionally receive
military-type training, as defined in Title 18, United States Code, Section 2339D(c), from
and on behalf of a foreign terrorist organization, to wit: ISIS, which at all relevant times was
designated by the Secretary of State as a foreign terrorist organization, pursuant to Section
219 ofthe Immigration and Nationality Act, knowing that ISIS was a designated foreign
ten'orist organization and that ISIS had engaged in and was engaging in terrorist activity and
terrorism, and the defendant was a national of the United States(as defined in Section
101(a)(22) ofthe Immigration and Nationality Act), the offense occurred in and affected
interstate and foreign commerce and, after the conduct required for this offense occurred, the
defendant was brought into and found in the United States.

               (Title 18, United States Code, Sections 2339D(a), 2 and 3551 et ^.)
                                         COUNT FIVE
                                    (Obstruction of Justice)

               12.    The allegations contained in paragraphs one through three are realleged

and incorporated as if fully set forth in this paragraph.

               13.    In or about and between November 2014 and March 2019, both dates

being approximate and inclusive, within the Eastern District of New York and the

extraterritorial jurisdiction of the United States, the defendant RUSLAN MARATOVICH

ASAINOV,also known as "Suleiman Al-Amriki" and "Suleiman Al-Kazakhi," together with

others, did:(i) knowingly and intentionally use intimidation, threaten and corruptly persuade

another person, and attempt to do so, and engage in misleading conduct toward another

person, with intent to cause and induce a person to withhold testimony, and withhold a

record, document and other object, from an official proceeding, to wit: a proceeding before a

federal grand jury in the Eastern District of New York relating to the commission and

possible commission of one or more terrorism offenses, including the offenses charged in

Counts One through Four (the "Grand Jury Terrorism Investigation"), and alter, destroy,

mutilate and conceal an object with intent to impair the object's integrity and availability for

use in an official proceeding, to wit: the Grand Jury Terrorism Investigation; and

(ii) knowingly, intentionally and corruptly alter, destroy, mutilate and conceal a record,

document and other object, and attempt to do so, with the intent to impair the object's

integrity and availability for use in an official proceeding, to wit: the Grand Jury Terrorism
Investigation, and obstruct, influence and impede an official proceeding, to wit: the Grand
Juiy Terrorism Investigation, and attempt to do so.

              (Title 18, United States Code, Sections 1512(b)(2), 1512(c)(1), 1512(c)(2), 2
and 3551 et seq.l

                             CRIMINAL FORFEITURE ALLEGATION
                             AS TO COUNTS ONE THROUGH FOUR

               14.    The United States hereby gives notice to the defendant that, upon his

conviction of any of the offenses charged in Counts One through Four, the government will
seek forfeiture in accordance with:(a) Title 18, United States Code, Section 981(a)(1)(C) and

Title 28, United States Code, Section 2461(c), which require any person convicted of such
offenses to forfeit any property, real or personal, constituting, or derived from proceeds
obtained directly or indirectly as a result ofsuch offenses; and(b)Title 18, United States
Code, Section 981(a)(1)(G) and Title 28, United States Code, Section 2461(c), which require
the forfeiture of all assets, foreign or domestic:(i) of any individual, entity or organization
engaged in planning or perpetrating any federal crime ofterrorism (as defined in Title 18,
United States Code, Section 2332b(g)(5)) against the United States, citizens or residents of

the United States, or their property, and all assets, foreign or domestic, affording any person

a source of influence over any such entity or organization;(ii) acquired or maintained by any
person with the intent and for the purpose of supporting, planning, conducting or concealing
any federal crime ofterrorism (as defined in Title 18, United States Code, Section
2332b(g)(5)) against the United States, citizens or residents ofthe United States, or their
property;(iii) derived from, involved in, or used or intended to be used to commit any federal
crime of terrorism (as defined in Title 18, United States Code, Section 2332b(g)(5)) against
the United States, citizens or residents ofthe United States, or their property; or (iv) of any
individual, entity or organization engaged in planning or perpetrating any act of international
terrorism (as defined in Title 18, United States Code, Section 2331) against any international
organization (as defined in Title 18, United States Code, Section 4309(b)) or against any
foreign Government.

               15.    If any ofthe above-described forfeitable property, as a result of any act

or omission of the defendant:

                      (a)     cannot be located upon the exercise of due diligence;
                      (b)     has been transferred or sold to, or deposited with, a third party;
                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be
divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property ofthe defendant up to the value ofthe forfeitable
 property described in this forfeiture allegation.

               (Title 18, United States Code, Sections 981(a)(1)(C) and 981(a)(1)(G); Title
21, United States Code, Section 853(p); Title 28, United States Code, Section 2461(c))
                  CRIMINAL FORTEITimE ALLEGATION AS TO COUNT FIVE

                16.    The United States hereby gives notice to the defendant that, upon his
 conviction ofthe offense charged in Count Five, the government will seek forfeiture in
accordance with Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c), which require any person convicted of such offense to forfeit
any property, real or personal, constituting, or derived from, proceeds obtained directly or
indirectly as a result of such offense.

               17.    If any ofthe above-described forfeitable property, as a result of any act
or omission of the defendant:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;
                      (c)     has been placed beyond the jurisdiction of the court;
                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be
divided without difficulty;
                                                                                             10



it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendant up to the value of the forfeitable
property described in this forfeiture allegation.
              (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States
Code, Section 853(p); Title 28, United States Code, Section 2461(c))


                                                                 A TRUE BILL




                                                                 FOREPERSON




RICHARD P. DONOGHUE
UNITED STATES ATTORNE^
 EASTERN DISTRICT OF NEW YORK
F.#2015R00517

FORM DBD-34     No.
JUN. 85


                      UNITED STATES DISTRICT COURT
                                     EASTERN District q/NEW YORK

                                              CRIMINAL DIVISION


                             THE UNITED STATES OF AMERICA
                                                             v^.




                                 R USLAN MARA TO VICH ASAINO V,
                                                                                        Defendant.



                                                INDICTMENT

                          (T. 18, U.S.C., §§ 981(a)(1)(C), 981(a)(1)(G), 1512(b)(2), 1512(c)(1),
                      1512(c)(2), 2339B(a)(l), 2339D(a), 2 and 3551 et^.; T. 21,U.S.C., § 853(p);
                                                     T.28,U.S.C.,§246Uc))                  /


                      A true bill.
                                           XV^                                       A-
                                                                                           Foreperson




                Filed in open court this

                of                         A.D. 20

                                                                                                'Cirrk



                Bail, $



                            Douglas M.Pravda,Saritha Komatireddy and J. Matthew Haggans,
                                           Assistant U.S. Attorneys,(718) 254-7000
